—In a child protective proceeding pursuant to Family Court Act article 10, Lester H. appeals from an order of the Family Court, Westchester County (Braslow, J.), entered January 15, 1993, which denied his motion to dismiss the petition.
Ordered that the order is affirmed, without costs or disbursements.
The Westchester County Department of Social Services filed a petition in this case pursuant to Family Court Act article 10 alleging that the subject child was neglected. One of the allegations of the petition was that the child engaged in sexual acts with his half sister and that the respondents failed to take any steps to protect the child’s half sister. Thereafter, the appellant moved to dismiss the petition, claiming that it was a juvenile delinquency petition, and, therefore, he was entitled to a speedy initial appearance and fact-finding hearing (see, Family Ct Act § 320.2 [1]; § 340.1 [5]). We find that the court properly denied the motion. The petition was brought pursuant to Family Court Act article 10, and was not a juvenile delinquency petition pursuant to Family Court Act article 3.
We have reviewed the appellant’s remaining contention and find it to be without merit. Bracken, J. P., Balletta, O’Brien and Copertino, JJ., concur.